DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Response to Amendment

3.	Amendments filed on 01/19/2021 and 12/18/2020 have been entered. Claims 6 and 14-20 have been cancelled. Claims 1-5 and 7-13 are now pending in the application.


Allowable Subject Matter

4.	Claims 1-5 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-5 and 7: the limitations “a dimension of the second region in the second direction is smaller than a dimension of the first region in the second direction, and the first region and the second region are contiguous with one another, a difference between the dimension of the second region in the second direction and a dimension of the first electrode in the second direction is smaller than a difference between the dimension of the first region in the second direction and the dimension of the first electrode in the second direction, and the first electrode covers at least a part of the first region and at least a part of the second region when seen in a direction perpendicular to the board” in combination with other claimed limitations in independent claim 1 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 2-5 and 7 are either directly or indirectly dependent upon claim 1.  
The following is an examiner’s statement of reasons for allowance of claims 8-13: the limitations “a dimension of the second region in the second direction is smaller than a dimension of the first region in the second direction, and the first region and the second region are contiguous with one another, a difference between the dimension of the first region in the second direction and a dimension of the first electrode in the second direction is smaller than a difference between the dimension of the second region in the second direction and the dimension of the first electrode in the second 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday" for an examiner off on alternate Fridays from 7:00 AM to 7:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Thompson can be reached on (571)-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848